Citation Nr: 1029243	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  00-24 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant's service establishes basic eligibility for 
a nonservice-connected disability pension.  


REPRESENTATION

Appellant represented by:	Karen M. Wahle, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

In April 2003 the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.  

In an October 2003 decision the Board denied the appellant's 
appeal as to whether he had service establishing basic 
eligibility for nonservice-connected disability pension.  He 
appealed to the U.S. Court of Veterans Appeals (Veterans Court).  
In November 2005 Memorandum Decision, the Veterans Court vacated 
the Board's decision and remanded the matter to the Board for 
further proceedings.  

In July 2006, the Board remanded the matter to the RO via the 
Appeals Management Center (AMC) so that the Veterans Court's 
instructions could be carried out.  

In a January 2008 decision the Board again denied the appeal.  
The appellant again appealed to the Veterans Court.  In February 
2010 the Veterans Court granted a joint motion of the appellant 
and the Secretary of Veterans' Affairs (the Parties), vacated the 
January 2008 decision, and remanded the matter to the Board for 
compliance with the instructions in the joint motion.  

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.




REMAND

In December 2001 the RO requested, via a VA FORM 21-3101, 
verification of the appellant's claimed service noting that the 
appellant claimed to have military service in the U.S. Army.  The 
response indicated that "[T]his office only verifies Philippine 
Commonwealth Army veterans.  From the back-up documentation it 
appears that individual was civilian employee."  The address 
code listed on this form is "13."  

During the April 2003 hearing, the appellant testified that he 
was inducted into the Army, was allowed the privilege of using an 
Army jeep, and wore the same uniform worn by soldiers.  April 
2003 Board hearing transcript at 9-11.  

In its November 2005 decision, the Veterans Court noted that the 
unspecified office indicated that it only verified whether or not 
the appellant had service in the Philippine Commonwealth Army, 
but that the appellant had not claimed service in the Philippine 
Commonwealth Army but rather with the U.S. Army.  The Veterans 
Court therefore found that VA had not fulfilled its duty to 
assist under 38 U.S.C.A. § 5103A.  The Veterans Court stated that 
on remand VA must seek verification from the appropriate service 
department to determine whether the appellant is eligible for VA 
benefits.  

Pursuant to the Veterans Court's decision, the Board remanded the 
matter to the RO via the AMC for additional development.  In the 
remand order, the Board instructed the AMC to request 
verification of the appellant's service from the National 
Personnel Records Center (NPRC) and the Department of the Army.  

In February 2007 the RO received a response from the National 
Personnel Records Center (NPRC).  There is no response from the 
Department of the Army.  

In the joint motion, the Parties agreed that the Board had not 
complied with the November 2005 Veterans Court decision.  The 
Parties also agreed that the only request for verification was to 
the NPRC and that it therefore did not appear that an attempt was 
made to verify the appellant's service through the Department of 
the Army.  The Parties agreed that because the appellant's 
claimed service was not sought by the Department of the Army and 
the NPRC search was limited to service in the Philippine 
Commonwealth Army and the recognized guerrillas, there had not 
been compliance with the Veterans Court's decision or with the 
July 2006 Board remand.  

In order to comply with the joint motion, as is required pursuant 
to the Veterans Court's grant of that motion, the Board must 
remand this matter to the RO for further development.  Although 
the actions specified below may appear repetitious, the actions 
must be adhered to so as to satisfy the Veterans Court's November 
2005 decision and the February 2010 joint motion.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the U.S. Department of the 
Army verification of the appellants' claimed 
active military service in the U.S. Army 
(i.e. as a member of the U.S. Army, not as a 
member of the Philippine Commonwealth Army or 
recognized guerrillas) between October 27, 
1944 and May 14, 1949.  The RO should include 
in its request copies of all relevant 
information concerning the appellant and his 
service, including, but not limited to, the 
"Certification of Military Service from the 
Veteran's Federation of the Philippines," 
the Certification of Military or Naval 
Service" dated June 21, 1994, documents 
provided by the Office of the Personnel 
Management, and any and all additional 
relevant evidence which the appellant has or 
may provide.  Obtain a reply from the U.S. 
Department of the Army and associate the 
reply with the claims file.  

2.  Complete any and all follow-up actions 
referred by the U.S. Department of the Army 
as to verification of the appellants' claimed 
active military service in the U.S. Army 
between October 27, 1944 and May 14, 1949.  
Associate all documents and replies with the 
claims file.  

3.  Request from the U.S. Department of the 
Army verification as to whether the appellant 
had service as a member of the Philippine 
Commonwealth Army, including the recognized 
guerrillas, in the service of the United 
States Armed Forces from October 27, 1944 to 
May 14, 1949.  The RO should include in its 
request copies of all relevant information 
concerning the appellant and his service, 
including, but not limited to, the 
"Certification of Military Service from the 
Veteran's Federation of the Philippines," 
the Certification of Military or Naval 
Service" dated June 21, 1994, documents 
provided by the Office of the Personnel 
Management, and any and all additional 
relevant evidence which the appellant has or 
may provide.  Obtain a reply from the U.S. 
Department of the Army and associate the 
reply with the claims file

4.  Complete any and all follow-up actions 
referred by the U.S. Department of the Army 
as to verification of whether the appellant 
had service as a member of the Philippine 
Commonwealth Army, including the recognized 
guerrillas, in the service of the United 
States Armed Forces from October 27, 1944 to 
May 14, 1949.  Associate all documents and 
replies with the claims file.  

5.  Request from the NPRC verification of the 
appellant's claimed active military service 
with the U.S. Army (i.e. as a soldier in the 
U.S. Army, not as a member of the Philippine 
Commonwealth Army or recognized guerrillas) 
between October 27, 1944 and May 14, 1949.  
Obtain a reply from the NPRC and associate 
the reply with the claims file.   

5.  After undertaking any other development 
deemed essential in addition to that 
specified above, the RO should review all 
additional evidence which has been added to 
the claims file since issuance of the March 
2007 supplemental statement of the case and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, furnish the appellant and his 
representative with a supplemental statement 
of the case and afford an appropriate 
opportunity for response thereto.  
Thereafter, return the case to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


